 In the Matter of LA PLANT-CHOATE MANUFACTURING CO., INC.andUNITED FARM EQUIPMENT WORKERS ORGANIZING COMMITTEE, LOCAL116, AFFILIATED WITH THE C. I. O.Case No: R-0229.-Decided January 16, 1941Jurisdiction:dirt-moving appliance manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union ; contracts no bar to determination of ques-tion concerning representation when it has been in operation for longer thanits original period of 1 year and is now terminable by either party upon notice;prior certification in effect for over a period of 1 year, no bar to ; electionnecessary.UnitAppropriate for Collective Bargaining:production,maintenance, andservice employees, excluding supervisory and clerical, employees, engineeringpersonnel and dispatch clerks ; agreement as to.Mr. V. C. ShuttleworthandMr. T. M. Ingersoll,of Cedar Rapids,Iowa, for the Company.Mr. Ben Meyers,of Chicago, Ill., for the United.Mr. J. E. Stewart,of Cedar Rapids, Iowa, for the I. A. M.Mr: Raymond J. Compton,ofcounsel to the Board.DECISIONANDDIRECTION.OF ELECTIONSTATEMENT OF THE CASE-On October 19, 1940, United Farm Equipment Workers OrganizingCommittee, Local 116, herein called the United, filed with the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of La Plant-Choate ManufacturingCo., Inc., Cedar Rapids, Iowa, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 9, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigation"and authorized the Regional Director to conduct it and to provide for29 N. L.R. B., No. 7.40 LA PLANT-CHOATE MANUFACTURING CO., INC.41an appropriate hearing upon due notice.On December 13, 1940, theRegional Director issued a notice of hearing, copies of which were dulyserved upon the Company, upon the United, and upon InternationalAssociation of Machinists, Harmony Lodge No. 831, herein called theI.A. Al., a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was held on December 20, 1940, atCedar Rapids, Iowa, before Lee Loevinger, the Trial Examiner dulydesignated by the Board.The Company and the United were repre-sented by counsel, and the I. A. M. by its representative; and all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLa Plant-Choate Manufacturing Co., Inc., is a Delaware corpora-tion having its plant and principal place of business in Cedar Rapids,Iowa.It is engaged in the manufacture and sale of tractor-drawndirt moving equipment, and is the second largest establishment in theindustry.Over 65 percent of the materials used by the Company inits operations, consisting principally of raw steel, and castings, areshipped to its plant from outside the State of Iowa, and approxi-mately 90 percent of its finished products, which for the year endingJuly 1, 1940, had a value of over $1,500,000, are shipped to points out-side of Iowa, one-third of the total output going to foreign countries.The Company distributes its products through sales agents locatedthroughout the United States and has 11 direct sales representativeswhose territory covers the United States and South America.TheCompany employs approximately 400 production and maintenanceworkers.IT.THE ORGANIZATIONS INVOLVEDUnited Farm Equipment Workers Organizing' Committee, Local116, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to its membership production and mainte-nance employees of the Company. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, Harmony Lodge No. 831,isa labor organization affiliated with the American Federation ofLabor, admitting to its membership production and maintenanceemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1939, the Board directed that an election be held amongthe employees of the Company. In this election there appeared uponthe ballot the names of the United, which had filed the petition, andthe I. A. Al.Upon the basis of the results of this election the Board,on September 19,1939, certified the I. A. Al. as the exclusive representa-tive of the production, maintenance, and service employees of theCompany, excluding supervisory and clerical employees, and engi-neering personnel, for the purposes of collective bargainin (r.2OffNovember 29, 1939, the I. A. Al. entered into an exclusive bargainingcontract with the Company to be effective for a period of 1 year, andthereafter until terminated by either party upon 30 days' writtennotice.On October 14, 1940, over a month prior to the terminable dateof the contract between the Company and the I. A. Al., the Unitedaddressed a letter to the Company in which it requested an appoint-ment for the purpose of collective bargaining as the sole bargainingrepresentative of the Company's employees.The Company refused tobargain with the United on the grounds that the Board had certifiedthe I. A. Al. and that there was in existence a valid contract betweenthe Company and the I. A. Al.At the hearing there was introduced in evidence a statement bya field examiner for the Board showing that the United and theI.A.M. each represent a substantial number of employees withinthe unit hereinafter found to be appropriate.'Matter of La Plant-Choate Manufacturing Co, Inc,andUnited Farm EquipmentWoihers Organizing Committee, Local 116, affiliated vith the C. 10, 13 N L R B. 1228.2 Id, 15 N L. R B. 4858The statement showed that the United had submitted to the field examiner 161 authori-zation cards, of which 148 were dated during October and 13 dated during November 1940.One hundred and forty-nine of the one hundred and sixty-one authorizations appeared tobear genuine signatures of employees in the appropriate unit.At the hearing, the Unitedoffered for examination by the Trial Examiner 41 additional authorization cards which itclaimed were unavailable at the time the field examiner conducted his investigation.TheTrial Examiner did not verify the signatures on these cai ds and they were not introducedin evidenceThe president of the United testified, however, that the United had 202membersAccording to the above statement, the I A. M. submitted 57 authorization cards,4 membership application cards, and its membership roster and dues record containing 11names not among those affixed to either the authorization or application cardsThe au-thorization cards were dated during November 1940, the application cards between March15 and July 14, 1940, and the 11 persons listed on the membership roster had last paiddues between January and September 1940.All of the 61 authorization and applicationcards appeared to bear genuine signatures of employees in the appropriate unit.Thereare approximately 400 persons in the unit hereinafter found appropriate. LA PLANT-CHOATE MANUFACTURING CO., INC.43Since the contract of November 29, 1939, has been in operationfor longer than its original period of 1 year and is now terminableby either party upon notice, it constitutes no bar to our determinationof the question concerning representation here presented.4Nor doesthe Board's certification of the I. A. M. on September 19, 1939, nowpreclude such a determination.5We find that a question; has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-inerce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties stipulated that the appropriate unitshould consist of the production, maintenance, and service employeesof the Company, excluding supervisory and clerical employees,engineering personnel and dispatch clerks.This is the unit whichwe found appropriate in our Decision and Direction of Election ofJuly 28, 1939, and we see no reason for altering it.eWe therefore find that the production, maintenance, and serviceemployees of the Company, excluding supervisory and clerical em-ployees, engineering personnel and dispatch clerks, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company within the unit we have'Matter of ColumbiaBroadcastingSystem, IncandAmerican Coniinunications Associa-tion,8 N. L.R. B. 508;Matter of Todd-Johnson DryDoclsIncandIndustrial Union ofMarine and ShipbuildingWorkersof America, Local No. 29,10 N L R. B. 629;Matter ofM & J. Tracy, Inc.andInland Boatmen'sUnion,12 N L R. B 936.6Matter ofMinneapolis-MolinePower Implement CompanyandInternational AssociationofMachinists,Local #1037,by District Lodge 77 (A. F of L ),14 N. L R. B. 920;MatterofWilson & Co,Inc.andInternational Brotherhood of Teamsters,Chauffeurs, Stablemenand Helpers of America,Local#202,affiliated with the A. Fof L, 25N. L R B 938.OWhile dispatchclerks were not specifically mentionedin the definition of the unit wefound to beappropriate in our priorDecision and Direction of Election,we there excludedthem as comingwithin thegeneral categoryof clerical employees. 44-DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound to be appropriate can best be resolved by an election by secretballot.The I. A. M. requested that a current pay roll' be used asthe basis for determining eligibility to vote, whereas the United re-quested that the pay-roll period immediately preceding October 18,1940, be determinative, since its alleged majority membership wasobtained just prior to that date.We do not feel that the positiontaken by the United should cause us to depart from our usual prac-tice.Accordingly, we shall direct that the employees of the Com-pany eligible to vote in the election shall be those within the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, includingemployees who did not work during such 'pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but ,excluding those who shall havesince quit or been discharged for cause.Upon the basis of the above findings 'of fact and upon the entirerecord in the case, the Board makes the following:CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of La Plant-Choate Manufacturing Co.,Inc., Cedar Rapids, Iowa, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The production, maintenance, and service employees of theCompany, excluding supervisory and clerical employees, engineer-ing personnel and dispatch clerks, constitute a unit appropriate forthepurposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat: 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRrcmn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith La Plant-Choate Manufacturing Co., Inc., Cedar Rapids, Iowa,an election by secret ballot shall be conducted as early as possiblebut not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Eighteenth Region, acting in this matter as agent for the Na-,tional Labor Relations Board and subject to Article III, Section 9, LA PLANT-CHOATE MANUFACTURING Co., INC. -45of said Rulesand Regulations, among the production,maintenance,and service employees of the Company who were employed by theCompany during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off,and excluding supervisory and clerical employees, engineering per-sonneland dispatch clerks, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented for the purposes of collective bargaining by United FarmEquipment Workers Organizing Committee, Local 116, affiliated withthe C. I. 0., or by International Association of Machinists, HarmonyLodge No. 831, or by neither.CHAIRMAN HARRYA. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.